In re Hargroder Jr., Don Paul J.; Tower National Insurance Company; — Defendants); Applying For Supervisory and/or Remedial Writs, Parish of Lafayette, 15th Judicial District Court Div. A, No. 2012-6621; to the Court of Appeal, Third Circuit, No. CW 14-00279.
Granted. We find there are genuine issues of material fact as to medical causation. Accordingly, the district court’s grant of partial summary judgment in plaintiffs favor is reversed. Case remanded to the district court for further proceedings.
KNOLL and HUGHES, JJ., would deny.